       Case 5:18-cv-04071-DDC-ADM Document 179 Filed 11/18/19 Page 1 of 5




                           GMUNITED STATES DISTRICT COURT
                                 DISTRICT OF KANSAS

ANTHONY J. HAMPTON,                                     )
                                                        )
                        Plaintiff,                      )
                                                        )
vs.                                                     )     Case No. 5:18-cv-04071-DDC-ADM
                                                        )
BARCLAYS BANK DELAWARE, et al.,                         )
                                                        )
                        Defendants.                     )

                                     CERTIFICATE OF SERVICE

         This is to certify that Equifax Inc. and Equifax Information Services LLC has this 18th

day of November, 2019 served a true and correct copy of:

         1.      Defendant Equifax Inc.’s First Set of Interrogatories to Plaintiff;

         2.      Defendant Equifax Inc.’s Requests for Production of Documents to Plaintiff;

         3.      Defendant Equifax Inc.’s First Requests for Admission to Plaintiff;

         4.      Defendant Equifax Inc.’s Initial Disclosures

         5.      Defendant Equifax Information Services LLC’s First Set of Interrogatories to

Plaintiff;

         6.      Defendant Equifax Information Services LLC’s First Requests for Production of

Documents to Plaintiff;

         7.      Defendant Equifax Information Services LLC’s First Requests for Admission to

Plaintiff; and

         8.      Defendant Equifax Information Services LLC’s Initial Disclosures

via U.S. Mail to the following attorneys of record:




                                                   5
71260046.1
       Case 5:18-cv-04071-DDC-ADM Document 179 Filed 11/18/19 Page 2 of 5




Anthony J. Hampton                           Kersten L. Holzhueter, Esq.
6104 SW 26th Street                          SPENCER FANE LLP
Apartment A                                  1000 Walnut Street, Suite 1400
Topeka, Kansas 66614                         Kansas City, Missouri 64106
Plaintiff Pro Se                             Email: kholzhueter@spencerfane.com
                                             Attorneys for Defendant
Christopher R. Murphy, Esq.                  Loan Depot, LLC
(Admitted Pro Hac Vice)
REED SMITH LLP                               Michael C. Barnhill, Esq.
10 South Wacker Drive, Suite 4000            (Admitted Pro Hac Vice)
Chicago, Illinois 60606                      MICHAEL BEST & FRIEDRICH, LLP
Email: CRMurphy@reedsmith.com                2750 East Cottonwood Parkway, Suite 560
                                             Cottonwood Heights, Utah 84121
Benjamin S. Tschudy, Esq.                    Email: mcbarnhill@michaelbest.com
Kate Bohon McKinney, Esq.
MARTIN PRINGLE OLIVER WALLACE &              Michael J. Norton, Esq.
BAUER, LLP                                   FOULSTON SIEFKIN LLP
9401 Indian Creek Parkway                    1551 N. Waterfront Parkway, Suite 100
Building 40, Suite 1150                      Wichita, Kansas 67206
Overland Park, Kansas 66210                  Email: mnorton@foulston.com
Email: bstschudy@martinpringle.com           Attorneys for Defendant
Email: kbmckinney@martinpringle.com          Marketplace Loan Grantor Trust
Attorneys for Defendant
Barclays Bank Delaware                       Bryan E. Mouber, Esq.
                                             BAKER, STERCHI, COWDEN & RICE, LLC
Kirsten A. Byrd, Esq.                        51 Corporate Woods
HUSCH BLACKWELL LLP                          9393 W. 110th Street, Suite 500
4800 Main Street, Suite 1000                 Overland Park, Kansas 66210
Kansas City, Missouri 64112                  Email: mouber@bscr-law.com
Email: kirsten.byrd@huschblackwell.com
Attorneys for Defendant                      James S. Kreamer, Esq.
Discover Bank                                Megan R. Stumph-Turner, Esq.
                                             BAKER, STERCHI, COWDEN & RICE, LLC
Joshua C. Dickinson, Esq.                    2400 Pershing Road, Suite 500
SPENCER FANE LLP                             Kansas City, Missouri 64108
13520 California Street, Suite 290           Email: kreamer@bscr-law.com
Omaha, Nebraska 68154                        Email: mstumpf@bscr-law.com
Email: jdickinson@spencerfane.com            Attorneys for Defendant
                                             TransUnion, LLC




                                         2



71260046.1
       Case 5:18-cv-04071-DDC-ADM Document 179 Filed 11/18/19 Page 3 of 5




Danne W. Webb, Esq.                         Jeffrey Ryan Zohn, Esq.
Andrea S. McMurtry, Esq.                    (Admitted Pro Hac Vice)
HORN AYLWARD & BANDY, LLC                   JONES DAY
2600 Grand Boulevard, Suite 1100            77 West Wacker Drive, Suite 3500
Kansas City, Missouri 64108                 Chicago, Illinois 60601
Email: dwebb@hab-law.com                    Email: jzohn@jonesday.com
Email: amcmurtry@hab-law.com                Attorneys for Defendant
                                            Experian Information Solutions, Inc.

                                     Respectfully submitted,

                                     POLSINELLI PC

                                      /s/ G. Gabriel Zorogastua
                                     G. Gabriel Zorogastua             KS Bar #23556
                                     Phillip J. R. Zeeck               D. Kan. #78493
                                     900 W. 48th Place, Suite 900
                                     Kansas City, Missouri 64112
                                     Telephone: (816) 753-1000
                                     Facsimile: (816) 753-1536
                                     Email: gzorogastua@polsinelli.com
                                     Email: pzeeck@polsinelli.com
                                     ATTORNEYS FOR DEFENDANTS
                                     EQUIFAX INC. and EQUIFAX INFORMATION
                                     SERVICES LLC




                                        3



71260046.1
       Case 5:18-cv-04071-DDC-ADM Document 179 Filed 11/18/19 Page 4 of 5




                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a copy of the foregoing has been filed electronically
on the 18th day of November, 2019. Notice of this filing will be sent to the following parties by
operation of the Court’s electronic filing system. Parties may access this filing through the
Court’s electronic filing.

Anthony J. Hampton                                  Kirsten A. Byrd, Esq.
6104 SW 26th Street                                 HUSCH BLACKWELL LLP
Apartment A                                         4800 Main Street, Suite 1000
Topeka, Kansas 66614                                Kansas City, Missouri 64112
Plaintiff Pro Se                                    Email: kirsten.byrd@huschblackwell.com
                                                    Attorneys for Defendant
Christopher R. Murphy, Esq.                         Discover Bank
(Admitted Pro Hac Vice)
REED SMITH LLP                                      Joshua C. Dickinson, Esq.
10 South Wacker Drive, Suite 4000                   SPENCER FANE LLP
Chicago, Illinois 60606                             13520 California Street, Suite 290
Email: CRMurphy@reedsmith.com                       Omaha, Nebraska 68154
                                                    Email: jdickinson@spencerfane.com
Benjamin S. Tschudy, Esq.
Kate Bohon McKinney, Esq.                           Kersten L. Holzhueter, Esq.
MARTIN PRINGLE OLIVER WALLACE &                     SPENCER FANE LLP
BAUER, LLP                                          1000 Walnut Street, Suite 1400
9401 Indian Creek Parkway                           Kansas City, Missouri 64106
Building 40, Suite 1150                             Email: kholzhueter@spencerfane.com
Overland Park, Kansas 66210                         Attorneys for Defendant
Email: bstschudy@martinpringle.com                  Loan Depot, LLC
Email: kbmckinney@martinpringle.com
Attorneys for Defendant                             Michael C. Barnhill, Esq.
Barclays Bank Delaware                              (Admitted Pro Hac Vice)
                                                    MICHAEL BEST & FRIEDRICH, LLP
                                                    2750 East Cottonwood Parkway, Suite 560
                                                    Cottonwood Heights, Utah 84121
                                                    Email: mcbarnhill@michaelbest.com

                                                    Michael J. Norton, Esq.
                                                    FOULSTON SIEFKIN LLP
                                                    1551 N. Waterfront Parkway, Suite 100
                                                    Wichita, Kansas 67206
                                                    Email: mnorton@foulston.com
                                                    Attorneys for Defendant
                                                    Marketplace Loan Grantor Trust

                                                4



71260046.1
       Case 5:18-cv-04071-DDC-ADM Document 179 Filed 11/18/19 Page 5 of 5




Bryan E. Mouber, Esq.                      Danne W. Webb, Esq.
BAKER, STERCHI, COWDEN & RICE, LLC         Andrea S. McMurtry, Esq.
51 Corporate Woods                         HORN AYLWARD & BANDY, LLC
9393 W. 110th Street, Suite 500            2600 Grand Boulevard, Suite 1100
Overland Park, Kansas 66210                Kansas City, Missouri 64108
Email: mouber@bscr-law.com                 Email: dwebb@hab-law.com
                                           Email: amcmurtry@hab-law.com
James S. Kreamer, Esq.
Megan R. Stumph-Turner, Esq.               Jeffrey Ryan Zohn, Esq.
BAKER, STERCHI, COWDEN & RICE, LLC         (Admitted Pro Hac Vice)
2400 Pershing Road, Suite 500              JONES DAY
Kansas City, Missouri 64108                77 West Wacker Drive, Suite 3500
Email: kreamer@bscr-law.com                Chicago, Illinois 60601
Email: mstumpf@bscr-law.com                Email: jzohn@jonesday.com
Attorneys for Defendant                    Attorneys for Defendant
TransUnion, LLC                            Experian Information Solutions, Inc.


                                      /s/ G. Gabriel Zorogastua
                                     Attorney for Defendants Equifax Inc. and Equifax
                                     Information Services LLC




                                       5
71260046.1
